DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sam Apicelli on December 15, 2021.

The application has been amended as follows: 
Claims 61-64 and 82-90 are allowable. Claims 67-74, previously withdrawn from consideration as a result of a restriction requirement, February 18th, 2020 all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on February 18th, 2020, is hereby withdrawn and claims 67-74 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

67.	(Currently Amended) The method of claim 64, further comprising: inserting a poly trial insert into engagement with the trial disposed in the resected space formed in the first bone, the poly trial insert comprising a concave surface, inserting a floating trial is sized and configured to articulate with the concave surface of the poly trial insert; and moving [[a]]the floating trial to a location corresponding to a desired articulation of the floating trial with the poly trial insert.

69.	(Currently Amended) The method of claim 68, further comprising: removing the floating trial and the poly trial insert from the resected [[joint]] space; and forming at least two resectioning cuts on the second bone.



72. 	(Currently Amended) The method of claim 71, further comprising: coupling a peg drill guide to the resected [[joint]] space; forming a plurality of peg holes using the peg drill guide; removing the peg drill guide, floating trial, and poly trial insert from the resected [[joint]] space.73. 	(Currently Amended) The method of claim 72, further comprising: 	inserting a first bone implant into the resected [[joint]] space; 	coupling the first bone implant to the first bone; 	inserting a second bone implant into the resected [[joint]] space; 	coupling the second bone implant to the second bone; and 	inserting a poly implant between the first bone implant and the second bone implant. 74. 	(Currently Amended) The method of claim 67, further comprising: 	prior to inserting the floating trial, coupling at least one guide pin to the bone, the at least one guide pin being coupled to the bone using an adapterat least one guide pin[[s]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775